Title: To Thomas Jefferson from Benjamin Howard, 15 January 1808
From: Howard, Benjamin,Boyle, John
To: Jefferson, Thomas


                  
                     Sir.
                     Jany 15th. 1808—
                  
                  Understanding that Mr. Benjamin Parks has been recommended to fill the office of Judge in Indiana, rendered vacant by the death of Thomas Davis: we take the liberty of uniting with those gentlemen who have already addressed you, in recommending Mr. Parks as a man of Character: with regard to Mr. Parks legal acquirements we are induced from his Standing at the Bar, to believe them to be such as will enable him to discharge the duties of the Office with credit to himself and to the Satisfaction of the people of Indiana with high respect we beg leave to subscribe ourselves your
                  Humble Servts.
                  
                     Benja. Howard 
                     
                     John Boyle 
                     
                  
               